Citation Nr: 1757093	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-13 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for lumbar spondylosis with degenerative disc disease and sciatica right lower extremity, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  At the hearing, the Veteran waived RO review of new evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an August 2012 VA examination, the VA examiner opined that there was no nexus between the Veteran's claimed back injury in service and his current disability because there was no record of a chronic back condition at service separation or within a year thereof; the first back injury complaints in the medical record were in 1992 (over twenty years from the Veteran's active duty service); and the Veteran had sustained back injuries in two motor vehicle accidents after service in 1999 and 2002.

However, at the March 2017 hearing, the Veteran testified that he tried to receive back treatment at the Veterans Affairs Medical Center (VAMC) in New York City right after he was discharged from active duty, but that he was turned away from the facility.  See March 2017 hearing transcript.  Also, a May 2017 letter from the Veteran's wife stated that the Veteran had been experiencing consistent back pain since the time she met him in 1974 to the present day.  

Further, at the hearing, the Veteran testified that when he moved to California in or about 1977, he received back treatment first from a Kaiser medical facility and then from another private doctor afterward.  Additionally, the Veteran testified that currently he was receiving treatment from a private doctor for his back injury.  Review of the claims files does not show that these records are in the claims file.

Also, the Veteran further that five or six years before the March 2017 Board hearing, a VA doctor at the West Los Angeles VAMC told the Veteran that his sacroiliac joint was out of alignment as a result of his back hitting the tree stump in combat.  Review of the claims file does not show a record of this medical opinion.

Finally, at the hearing, the Veteran testified that he thinks that his service-connected foot disabilities may have caused or contributed to his current back injury on a secondary basis.  Since this assertion is a new, alternate theory of entitlement, there is no medical opinion on this issue in the claims file.

In light of the foregoing, the Board finds that this claim is not ready for adjudication because it requires further record development and an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Specifically seek records from the following:  Kaiser medical group in Los Angeles, California from on or about 1977; an unnamed private medical doctor the Veteran received treatment from after receiving treatment at Kaiser medical facility from about 1977 to the present; Loma Linda VAMC from about February 1978 to the present; West Los Angeles VAMC records from about 2010 to the present; and his current private doctor, Dr. A. Roth, from 2000 to the present.

2. After completing the above development, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed back disability.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  The examiner should elicit a detailed clinical history from the Veteran regarding his claimed back disability.  All tests and studies deemed necessary by the examiner should be performed. Based on a review of the claims folder and the clinical findings of the examination, should provide the following opinions:

a)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's current disability is a result of or was incurred in service?

b)  Is it at least as likely as not (50/50 probability or greater) that the Veteran's current back disability is due to or aggravated by his service-connected left foot pes planus, with moderate left hallux valgus and degenerative joint disease of the mid-feet and right foot pes planus, with right metatarsophalangeal joint fusion and degenerative joint disease of the mid-feet?  If the examiner determines that his back disability is aggravated by his service-connected foot disabilities, then attempt to provide a baseline severity for the back disability prior to aggravation. 

The examiner must provide a complete rationale/explanation for all opinions provided.  In formulating an opinion, the VA examiner must concede that the Veteran sustained a back injury in service due to an explosion that caused him to land on a tree stump.  The VA examiner must also consider the Veteran's and his wife's lay statements regarding back pain symptoms experienced since service to the present time.  Additionally, the VA examiner must address the intervening motor vehicle accidents in 1999 and 2002 mentioned in the August 2012 VA examination.

3. After completing the above development, and any other development deemed necessary, readjudicate the claim for entitlement to service connection for lumbar spondylosis with degenerative disc disease and sciatica right lower extremity, to include on a secondary basis.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




